PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-2404


OSCAR ADILIO CRUZ-QUINTANILLA,

                   Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                   Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: October 31, 2018                                    Decided: February 1, 2019


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petition for review dismissed in part, granted in part, and remanded for further
proceedings by published opinion. Judge Harris wrote the opinion, in which Judge Motz
and Judge Keenan joined.


ARGUED: Abraham Fernando Carpio, CARPIO LAW FIRM, LLC, Hyattsville,
Maryland, for Petitioner. Sara J. Bayram, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Chad A. Readler, Acting
Assistant Attorney General, Melissa Neiman-Kelting, Assistant Director, Jessica A.
Dawgert, Senior Litigation Counsel, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
PAMELA HARRIS, Circuit Judge:

       Oscar Adilio Cruz-Quintanilla, a native of El Salvador and legal permanent

resident of the United States, faces removal as a result of two criminal convictions. As a

former gang member, Cruz-Quintanilla fears he will be tortured if forced to return to El

Salvador, and thus seeks relief under the Convention Against Torture. To qualify, he

must establish not only that it is more likely than not that he will be tortured if removed,

but also that the government will acquiesce in that torture. 8 C.F.R. § 1208.16(c)(2). An

immigration judge denied Cruz-Quintanilla relief after holding that he had failed to

demonstrate the requisite government acquiescence. The Board of Immigration Appeals,

reviewing that determination as a factual finding subject to clear error review, affirmed.

       We conclude that the Board applied the wrong standard of review. Whether Cruz-

Quintanilla established that the government would acquiesce in his torture under 8 C.F.R.

§ 1208.16(c)(2) is a mixed question of law and fact, and the immigration judge’s

determination that the evidence did not meet the relevant standard is a legal judgment

subject to de novo review by the Board. Accordingly, we grant Cruz-Quintanilla’s

petition for review and remand so that the Board may review the immigration judge’s

determination under the proper standard.



                                             I.

                                            A.

       At the age of twelve, Oscar Adilio Cruz-Quintanilla lawfully entered the United

States to live with his mother and stepfather in Montgomery County, Maryland. Two or

                                             2
three years later, members of the MS-13 gang recruited Cruz-Quintanilla to join their

ranks. He agreed, and as part of his initiation into MS-13, received four tattoos indicating

his gang affiliation. Several of the tattoos – including an “X3” (representing the number

13) on his forearm and an “NSL” (designating the clique to which he belonged) on his

hand – are readily visible. Although MS-13 forbids members from leaving the group,

Cruz-Quintanilla left the gang in 2005 after a rival gang member shot him in the foot.

         Cruz-Quintanilla continued to live in the Montgomery County area, and in 2013 a

grand jury in Maryland state court indicted him in connection with a home robbery. A

jury later convicted Cruz-Quintanilla on three counts: reckless endangerment; conspiracy

to commit robbery with a dangerous weapon; and wearing, carrying, and transporting a

handgun. Cruz-Quintanilla spent three years in prison as a result of these convictions.

Following his release, the Department of Homeland Security took him into custody and

initiated the removal proceedings that give rise to this appeal.

                                               B.

         Under 8 U.S.C. § 1227(a)(2), a noncitizen who has been convicted of certain

crimes     is   removable.     Those    crimes      include   “aggravated   felon[ies],”   id.

§ 1227(a)(2)(A)(iii), and specific firearms offenses, id. § 1227(a)(2)(C). The government

seeks to remove Cruz-Quintanilla under this statute, pointing to his conviction for

conspiracy to commit armed robbery as an “aggravated felony” and his handgun

conviction as a qualifying firearms offense.

         Cruz-Quintanilla sought relief from removal under the United Nations Convention

against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (the

                                               3
“Convention”), 8 C.F.R § 1208.16(c).        The Convention’s implementing regulations

authorize relief when an individual demonstrates that it is more likely than not that “he or

she would be tortured if removed to the proposed country of removal.”              8 C.F.R.

§ 1208.16(c)(2). To satisfy this standard, a petitioner must make two distinct showings.

Turkson v. Holder, 667 F.3d 523, 526 (4th Cir. 2012) (citing 8 C.F.R. § 208.16(c)(2)).

First, the petitioner must demonstrate “likely future mistreatment.”            Id. at 530.

Specifically, the petitioner must prove that it is more likely than not that, if removed, he

will endure “severe pain or suffering” that is “intentionally inflicted.”          8 C.F.R.

§ 1208.18(a)(1).    And second, the petitioner must show that this “likely future

mistreatment” “will occur at the hands of government or with the consent or

acquiescence of government.” Turkson, 667 F.3d at 526.

       The second, “acquiescence” prong of the torture inquiry – directly at issue here –

comes from the regulatory definition of “torture.” That definition requires not only that

the petitioner will endure “severe pain or suffering,” but also that the harm will be

“inflicted by . . . or with the consent or acquiescence of a public official.” 8 C.F.R.

§ 1208.18(a)(1). “Acquiescence,” in turn, is shown when a public official, “prior to the

activity constituting torture, ha[s] awareness of such activity and thereafter breach[es] his

or her legal responsibility to intervene to prevent such activity.” Id. § 1208.18(a)(7).

And as this court has held, “awareness of such activity” includes “willful blindness.”

Suarez-Valenzuela v. Holder, 714 F.3d 241, 245–46 (4th Cir. 2013). In sum, where

government agents themselves would not inflict the feared torture, a petitioner still may



                                             4
establish government acquiescence by showing that the government would have actual

knowledge of torture or that it would turn a “blind eye” to torture by third parties. Id.

       An immigration judge heard Cruz-Quintanilla’s case in June 2017.                Cruz-

Quintanilla testified that given his former membership in MS-13, he believed he would

not be safe if removed to El Salvador. He feared that MS-13 would kill him for leaving

the gang, or, given his visible gang-related tattoos, that a rival gang would attack him.

Cruz-Quintanilla testified that gang members have extorted members of his family, and

that one of Cruz-Quintanilla’s cousins, a member of a rival gang, was shot because of his

gang affiliation.

       On the “acquiescence” prong of the torture inquiry, Cruz-Quintanilla alleged that

Salvadoran officials would turn a blind eye to any efforts by either MS-13 or rival gang

members to target him – and that government officials might even actively target him

themselves, due to his former gang affiliation. He testified that police in El Salvador

offer little protection in gang disputes, and that officers sometimes attack individuals with

gang-related tattoos as vengeance for violence inflicted on the police by gangs. Cruz-

Quintanilla also introduced into evidence the United States State Department’s 2015

Human Rights Report on El Salvador, which details complaints received by the

Salvadoran Office of the Ombudsman for Human Rights. According to that report,

during the preceding year the Ombudsman received 17 complaints of alleged

extrajudicial killings by government officials. In the same time period, it also received

2,202 complaints of human rights violations, more than 90 percent of which alleged

misconduct by the Salvadoran police and military. Based on that evidence and his

                                              5
testimony, Cruz-Quintanilla argued that it is more likely than not that if removed to El

Salvador, he would be tortured by or with the acquiescence of the Salvadoran

government.

      The immigration judge found Cruz-Quintanilla credible, and agreed that Cruz-

Quintanilla had “valid concerns that he might be harmed by MS-13 for no longer

participating in his gang or by a rival gang, especially since he has MS-13-related

tattoos.” A.R. 131. She further recognized “serious concerns about crime, violence, and

instances of official corruption in El Salvador.”       Id.   Ultimately, however, the

immigration judge concluded that the evidence was not “sufficient to show that it is more

likely than not that [Cruz-Quintanilla] would be tortured with the consent or

acquiescence of the government in [] El Salvador,” pointing out that the State

Department’s Human Rights Report “indicates that the government of El Salvador is

taking steps to address gang violence and instances of official corruption there.” Id.

(emphasis added).     Accordingly, the immigration judge denied relief under the

Convention, and ordered Cruz-Quintanilla removed to El Salvador.

      Cruz-Quintanilla appealed the immigration judge’s removal order to the Board of

Immigration Appeals. He did not challenge the immigration judge’s finding that he was

removable, arguing instead that the immigration judge erred in finding him ineligible for

relief under the Convention.

      In a single-member decision, the Board dismissed Cruz-Quintanilla’s appeal. The

Board began by summarizing Cruz-Quintanilla’s argument that “as a tattooed former

gang member, deported from the United States, he is at risk of torture and death by gang

                                           6
members and will not be able to obtain protection from the police.” A.R. 3. That claim,

the Board held, could not succeed because Cruz-Quintanilla could not establish “clear

error” in the immigration judge’s “factual finding that the Salvadoran government would

not acquiesce in his torture.” Id. (citing Saintha v. Mukasey, 516 F.3d 243, 249–50 (4th

Cir. 2008)). “[D]iscern[ing] no clear error [in] the Immigration Judge’s finding that the

Salvadoran government does not acquiesce in torture,” the Board concluded that the

immigration judge’s removal order was proper. Id.

      Cruz-Quintanilla timely noticed his petition for review, and we granted Cruz-

Quintanilla’s motion for stay of removal pending appeal.



                                           II.

      Cruz-Quintanilla raises two principal arguments before this court.        First, he

contends that the immigration judge and Board of Immigration Appeals incorrectly

assessed the record evidence, and wrongly concluded that he had not established a

likelihood that he would be tortured by or with the acquiescence of the Salvadoran

government. Second, Cruz-Quintanilla argues that the Board used the wrong standard of

review when it affirmed the immigration judge’s decision. Although we lack jurisdiction

over Cruz-Quintanilla’s first argument, we may review his second. And because the

Board improperly characterized the immigration judge’s finding regarding government

acquiescence as a purely factual determination subject only to clear error review, we




                                           7
grant Cruz-Quintanilla’s petition for review on that ground and remand his case so that

the Board may apply the correct standard. 1

                                              A.

       Cruz-Quintanilla’s first argument is that he produced sufficient proof that it is

more likely than not that he will be tortured by or with the acquiescence of the

Salvadoran government if he is removed, and that the immigration judge and Board erred

in finding otherwise. Our jurisdiction over Cruz-Quintanilla’s appeal is limited, however,

and this claim falls outside those limits.

       Removal orders – like this one – that involve noncitizens convicted of aggravated

felonies or specific firearms offenses generally are not subject to judicial review. 8

U.S.C. § 1252(a)(2)(C); see also id. § 1227(a)(2)(A)(iii) (defining “aggravated felony”

for purposes of § 1252(a)(2)(C)); id. § 1227(a)(2)(C) (defining “firearm offenses” for

purposes of § 1252(a)(2)(C)). There is, however, an exception: In 2005, Congress

amended this jurisdiction-stripping provision to confer “a narrowly circumscribed

jurisdiction to resolve constitutional claims or questions of law” raised by petitions

challenging such orders. Higuit v. Gonzales, 433 F.3d 417, 419 (4th Cir. 2006); see also

8 U.S.C. § 1252(a)(2)(D).



       1
         Cruz-Quintanilla also advances a third, due process-based argument regarding a
motion he filed to re-open his pleadings before the immigration judge, denied by the
judge as untimely. Because Cruz-Quintanilla did not appeal that denial to the Board of
Immigration Appeals, he failed to “exhaust[] all administrative remedies available to
[him] as of right,” 8 U.S.C. § 1252(d)(1), and we therefore lack jurisdiction to consider
this claim. See Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004) (per curiam).

                                              8
       Here, the immigration judge found that Cruz-Quintanilla had been convicted of a

qualifying aggravated felony and firearms offense, triggering § 1252(a)(2)(C)’s

jurisdiction-stripping provision.     We therefore have jurisdiction only to review

“constitutional claims” and “questions of law” presented by Cruz-Quintanilla’s challenge

to his removal order. 8 U.S.C. § 1252(a)(2)(D). Cruz-Quintanilla makes no contention

that his first argument – that the immigration judge and the Board improperly weighed

the evidence in his case – amounts to a constitutional claim. The only remaining question

is whether that argument raises a question of law for purposes of the § 1252(a)(2)(D)

exception or instead challenges a finding of fact. We hold that it does the latter.

       We addressed precisely this question in Saintha v. Mukasey, 516 F.3d 243, 249–50

(4th Cir. 2008), and held that an argument almost identical to Cruz-Quintanilla’s

constituted a challenge to a factual determination over which we lacked jurisdiction.

Like Cruz-Quintanilla, the petitioner in Saintha argued that the Board “erred in finding

insufficient evidence to conclude that the [] government would likely acquiesce in his

torture.” Id. at 247–48. We concluded that we lacked jurisdiction over that claim, as

“determinations regarding governmental acquiescence” are “properly characterized as

factual, not legal, in nature” under § 1252’s jurisdictional provisions. Id. at 250. And

although Cruz-Quintanilla describes his argument as one that challenges both “factual

findings and conclusions of law,” the undeniable crux of his claim is the same as that

presented in Saintha:     that he in fact “proved [] acquiescence by the Salvadoran

government officials,” and that the agency erred in concluding otherwise. Pet’r’s Br. 9,

15. Because we lack jurisdiction to hear challenges to factual findings, we are unable to

                                              9
review the merits of Cruz-Quintanilla’s contention and dismiss that portion of his petition

for review.

                                            B.

       Cruz-Quintanilla next contends that the Board applied the wrong standard of

review in affirming the immigration judge’s determination that he is ineligible for relief

under the Convention. As we have explained before, whether the Board has applied the

proper standard of review is a question of law for purposes of § 1252(a)(2)(D), Upatcha

v. Sessions, 849 F.3d 181, 184 (4th Cir. 2017), and the government does not dispute that

we have jurisdiction under that provision. Our review of this legal issue is de novo, id.,

and we conclude that the Board applied the wrong standard of review to the immigration

judge’s finding that Cruz-Quintanilla did not establish a likelihood of government

acquiescence within the meaning of the regulations.

       The Board’s review of immigration judges’ decisions is governed by 8 C.F.R.

§ 1003.1(d)(3). Until 2002, that regulation provided for de novo review by the Board of

all aspects of such decisions. In 2002, however, new regulations established a bifurcated

standard of review.    Under the new standard, “findings of fact determined by an

immigration judge” are excepted from the general rule calling for de novo review, and

instead reviewed only for clear error.      8 C.F.R. § 1003.1(d)(3)(i).    But the Board

continues to review de novo “all other issues,” id. § 1003.1(d)(3)(ii), including, in cases

involving mixed questions of law and fact, the application of the governing legal standard

to the facts found by the immigration judge, Upatcha, 849 F.3d at 184; Massis v.

Mukasey, 549 F.3d 631, 636 n.6 (4th Cir. 2008). So to decide whether the Board

                                            10
properly applied clear error review in this case, we must first consider whether the

immigration judge’s determination that Cruz-Quintanilla’s evidence failed to establish

government acquiescence represents a purely factual finding or the answer to a mixed

question of law and fact.

        Our precedent makes clear that it is the latter. We already have held that the first

prong of the torture inquiry – whether a petitioner has shown “likely future mistreatment”

that satisfies the regulatory definition of “torture” – is a mixed question of law and fact

under 8 C.F.R. § 1003.1(d)(3). Turkson, 667 F.3d at 529, 530. An immigration judge’s

holding that a noncitizen likely will or will not face harm amounting to torture, we

recognized, does involve a purely factual determination – subject to clearly erroneous

review – in the form of a prediction as to “what would likely happen” to the noncitizen if

removed. Id. at 528–29 (citing Kaplun v. Att’y Gen., 602 F.3d 260 (3d Cir. 2010)). But

whether that predicted outcome satisfies the regulatory definition of “torture,” we held, is

a distinct question. Id. And an immigration judge’s answer to that question constitutes a

“legal judgment” subject to de novo review, as it necessarily involves “applying the law

to decided facts.” Id. at 528.

        Here, we consider whether Turkson’s hybrid approach to the first prong of the

torture inquiry applies also to the second, “acquiescence” prong. We conclude that it

does.    As Turkson explained with respect to a petitioner’s future treatment, the

“acquiescence” prong, too, first requires that an immigration judge make an essentially

factual prediction as to “what would likely happen” upon removal – here, a “factual

finding or findings as to how public officials will likely act in response to the harm the

                                             11
petitioner fears,” Myrie v. Att’y Gen., 855 F.3d 509, 516 (3d Cir. 2017). Those factual

findings are reviewable by the Board only for clear error, consistent with the relevant

regulations. 8 C.F.R. § 1003.1(d)(3)(i). But just as the immigration judge in Turkson

was required to take another step, applying the regulatory definition of “torture” to his

predictive factual findings, so too here: The immigration judge in this case was required

to decide whether “how public officials will likely act” qualifies as “acquiescence” under

the relevant regulations. And like the Third Circuit, we think that determination amounts

to a legal judgment that must be reviewed by the Board de novo. Accord Myrie, 855 F.3d

at 516–17.

       Indeed, we can find no way to differentiate Turkson on this point. The regulations

establish a legal definition for “acquiescence” just as they define the suffering necessary

to constitute “likely future mistreatment,” Turkson, 677 F.3d at 530.        See 8 C.F.R.

§§ 1208.18(a)(1), (a)(7).   Turkson makes clear that whether “what would happen”

satisfies the “likely future mistreatment” prong of the torture inquiry is a legal judgment,

667 F.3d at 528–29, and the same reasoning applies for whether “what the government

would do” meets the standard for the “acquiescence” prong. And while the Board

reviews the immigration judge’s specific findings as to what will happen and what the

government will do for clear error only, the regulations require that it apply de novo

review when it comes to the immigration judge’s “application of the standard of law to

those facts.” Upatcha, 849 F.3d at 184 (internal quotation marks omitted).

       Our conclusion follows the holding of the only other court of appeals to address

this question. See Myrie, 855 F.3d at 516–17 (holding that an immigration judge’s

                                            12
assessment of whether the likely response from public officials qualifies as acquiescence

is a legal question subject to de novo review by the Board). It also is fully consistent

with a line of cases from this court treating very similar immigration judge

determinations as mixed questions of law and fact. In Massis, for instance, we applied

the same bifurcated approach to an immigration judge’s grant of a discretionary waiver,

holding that while the clearly erroneous standard applies to the determination of “‘what

happened’ to the individual,” the Board reviews de novo “application of the law to those

facts – to determine, for example, whether those facts amount to ‘exceptional and

extremely unusual hardship.’”      549 F.3d at 636 n.6 (quoting Board of Immigration

Appeals: Procedural Reforms to Improve Case Management, 67 Fed. Reg. 54,878,

54,888–90 (Aug. 26, 2002) (to be codified at 8 C.F.R. pt. 3)). We likewise held in

Upatcha that an immigration judge’s determination as to whether a noncitizen has

entered into a marriage in “good faith” involves both findings of historical fact, reviewed

by the Board only for clear error, and also a legal judgment as to whether those facts

satisfy the regulatory standard for good faith marriage, which must be reviewed by the

Board de novo. 849 F.3d at 185. And that is before we even get to Turkson, of course, in

which we took this same approach to the other half of the very torture inquiry before us

now.

       The Board did not follow that approach here. Instead, it treated government

acquiescence as a solely factual finding subject to clear error review, citing our holding in

Saintha for support. It is true, as discussed above, that Saintha describes an immigration

judge’s determination as to government acquiescence as a factual finding that we lack

                                             13
jurisdiction to review. 516 F.3d at 250. But whether a court has jurisdiction to review an

agency acquiescence determination is a separate question from how the Board should

review the acquiescence findings of an immigration judge, and Saintha speaks only to the

first question, not the second.

       At issue in Saintha was § 1252(a)(2)’s “jurisdiction-stripping” provision, which

commits certain immigration matters – including challenges to removal orders by

petitioners like Cruz-Quintanilla – to the “sound discretion of the Executive” rather than

that of the judiciary.    Higuit, 433 F.3d at 420; see also Reno v. Am.-Arab Anti-

Discrimination Comm., 525 U.S. 471, 486 (1999) (describing the “theme of the

legislation” as “protecting the Executive’s discretion from the courts”). When Congress

amended that provision to except constitutional claims and questions of law, it was clear

that Congress intended only a narrow exception, and that the “default” rule remained that

the agency and not the courts should have the final word. Higuit, 433 F.3d at 419. And it

was against this background that Saintha, emphasizing the “narrow scope” of

§ 1252(a)(2)(D)’s exception, 516 F.3d at 248, held that a final agency determination on

acquiescence is for jurisdictional purposes a factual finding, outside the “narrowly

circumscribed jurisdiction” of the federal courts, id. (quoting Higuit, 433 F.3d at 419).

       Here, on the other hand, we consider a different question: not the division of

authority between the Executive and the judiciary, to which Congress spoke in

§ 1252(a)(2), but the division of labor within the agency itself, governed by agency

regulations set out in 8 C.F.R. § 1003.1(d)(3). And here, the default presumptions are

reversed. Before 2002, the Board reviewed all parts of an immigration judge’s decision

                                            14
de novo; in 2002, amended regulations carved out an exception for findings of fact and

credibility determinations, which now are reviewed only for clear error. See Upatcha,

849 F.3d at 184. Again, as with § 1252(a)(2), it was the exception that was to be

construed narrowly, to apply “only to ‘the specific findings of fact’” of immigration

judges. Id. (quoting 67 Fed. Reg. at 54,890). With respect to mixed questions of law and

fact, the agency made clear, the Board would defer to an immigration judge’s factual

findings but “retain [its] independent judgment and discretion . . . regarding . . .

application of the standard of law to those facts.” Id. (second alteration in original)

(quoting 67 Fed. Reg. at 54,888).

       Given this regulatory assignment of broad inter-agency review authority to the

Board, Turkson properly characterized an immigration judge’s determination under the

first prong of the torture inquiry as a mixed question of law and fact, with the judge’s

application of law to fact subject to de novo review under 8 C.F.R. § 1003.1(d)(3). We

do no more today than adopt the same reasoning and the same result with respect to an

immigration judge’s determination under the second, “acquiescence” prong of the very

same torture inquiry.     And Saintha, of course, continues to govern application of

§ 1252(a)(2)’s jurisdictional provisions.

       Although we take this opportunity to explain our holding in some detail, we note

that the government does not dispute its essentials, agreeing that Turkson’s hybrid

standard of review applies in this case, as well. Instead, the government defends the

decision here by arguing that the Board in fact did apply that hybrid standard, and did

not, as Cruz-Quintanilla contends, treat the immigration judge’s acquiescence

                                            15
determination as a purely factual finding subject only to clear error review. We cannot

agree. The Board’s opinion is unambiguous on this point: After setting out Cruz-

Quintanilla’s position, the Board rejects it because “[Cruz-Quintanilla] has not

established clear error in the Immigration Judge’s factual finding that the Salvadoran

government would not acquiesce in his torture.” A.R. 3 (emphases added). The Board

follows with a citation to Saintha for the proposition that “whether the government

acquiesces in torture is a factual finding,” and then concludes that it “discern[s] no clear

error [in] the Immigration Judge’s finding that the Salvadoran government does not

acquiesce in torture.” Id. A fair reading of the opinion leaves no doubt that the Board

reviewed the immigration judge’s acquiescence determination only for clear error, failing

to bring to bear its “independent judgment,” Upatcha, 849 F.3d at 184 (internal quotation

marks omitted), as to whether the predictive facts found by the immigration judge

satisfied the regulatory standard for government acquiescence. 2 Accordingly, we remand

so that the Board may review the immigration judge’s acquiescence determination under

the correct standard of review.




       2
         As the government notes, the Board at the start of its opinion cites Turkson and
its hybrid standard of review in affirming the immigration judge’s ultimate conclusion
that Cruz-Quintanilla is ineligible for relief under the Convention. A.R. 2–3. But that
conclusion rests critically on the immigration judge’s acquiescence determination, which
the Board failed to subject to the requisite scrutiny. The Board, that is, affirmed the
immigration judge’s ultimate holding because and only because it “discern[ed] no clear
error [in] the Immigration Judge’s finding that the Salvadoran government does not
acquiesce in torture.” A.R. 3. On remand, the Board will have the opportunity to apply
the correct standard of review to that crucial determination.

                                            16
                                          III.

       For the foregoing reasons, we dismiss in part and grant in part Cruz-Quintanilla’s

petition for review, and remand the case to the Board for further proceedings consistent

with this opinion.



             PETITION FOR REVIEW DISMISSED IN PART AND GRANTED IN PART;
                                  REMANDED FOR FURTHER PROCEEDINGS




                                           17